Citation Nr: 0803217	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hiatal 
hernia/gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1963 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied 
service connection for hiatal hernia/gastrointestinal reflux 
disease.

The veteran's claim file was subsequently permanently 
transferred to the Phoenix, Arizona RO.

In June 2007, the veteran presented personal testimony during 
a travel board hearing before undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
This law redefines the obligations of VA to the appellant 
with respect to claims for VA benefits and applies to this 
remand.

In his June 2007 personal hearing, the veteran reported that 
he was in receipt of Social Security Administration (SSA) 
disability benefits.  However, neither the decision from the 
SSA awarding the benefits nor the medical records on which 
the decision was based have been obtained.  As such, VA has a 
duty to assist in gathering social security records when put 
on notice that the veteran is receiving social security 
benefits.  See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992).  Therefore, the 
RO should obtain the veteran's SSA records and the associated 
medical records and associate them with the claims folder.

Additionally, during the June 2007 hearing the veteran also 
indicated that he had received care from VA facilities in 
"Coalmont", New York, and Prescott, Arizona.  The veteran 
and his accredited representative also indicated that he had 
received medical treatment at Colmery O'Neil and the Richard 
Prescott Hospital.  None of these records have been 
associated with the claims folder.  Because there is no VA 
facility at Coalmont, New York, the veteran should be 
requested to clarify which VA facility in New York he is 
referring to.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  In light of the 
missing records and the requirements of 83 C.F.R. § 3.159, 
the Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the veteran for hiatal 
hernia/gastroesophageal reflux disease.  
Clarification of the location of the New 
York VA facility where the veteran was 
treated should be clarified.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  If, and only if, after the above 
development has been completed, the 
claims file includes competent lay or 
medical evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability, establishes that 
the veteran suffered an event, injury, or 
disease in service, or has a disease or 
symptoms of a disease manifest during an 
applicable presumptive period, and 
indicates the claimed disability or 
symptoms may be associated with the 
established event, injury, or disease 
(see 38 C.F.R. § 3.159(c)(4)), the 
veteran should be scheduled for a VA 
gastrointestinal examination to determine 
whether the veteran has a hiatal hernia/ 
gastroesophageal reflux disease as a 
result of any disease, event, or activity 
that occurred during active service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a hiatal 
hernia/ gastroesophageal reflux disease 
was incurred as a result of service.  Any 
opinion should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the AMC/RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




